Citation Nr: 1539095	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 until January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The September 2010 rating decision increased the disability rating for the Veteran's status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate from 20 percent to 60 percent disabling, effective from May 13, 2010, and also increased the initial disability rating for this same condition from 10 percent to 20 percent, effective from March 3, 2008 (date of receipt of the claim for service connection).  As the Veteran was awarded the highest possible rating assignable under the applicable diagnostic criteria from May 13, 2010, the issue remaining before the Board is whether an initial rating in excess of 20 percent for this same condition is warranted, prior to May 13, 2010.

In a September 2014 statement, the Veteran withdrew his request for a Board hearing at the local Regional Office before a Veterans Law Judge, based on his receipt of a total (100 percent) disability rating.


FINDING OF FACT

Prior to May 13, 2010, the Veteran's status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate are manifested by no more than urinary frequency with voiding requiring the use of an absorbent material, which must be changed less than 2 times per day.  His status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate are not productive of renal dysfunction.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for the status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate, prior to May 13, 2010, have not been met. 38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided in April 2008. 

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for residuals of prostate cancer. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

A VA examination was obtained in August 2008. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes a clinical examination and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).


Status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate

The Veteran's service-connected status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate have been rated under Diagnostic Code 7528. 38 C.F.R. § 4.115b (2015). As discussed above, in a September 2011 decision, the Veteran was rated as 20 percent disabling for status post retropubic radical prostatectomy for adenocarcinoma of prostate with urinary bladder dysfunction under this code.

Under 38 C.F.R. § 4.115b, DC 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system. Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e). 

If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant. The claims folder reflects the Veteran experiences voiding dysfunction as a residual of prostate cancer. The claims folder does not reflect that the Veteran experiences renal dysfunction. 

Voiding dysfunction will be rated on the basis of urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a. The Veteran has been rated based on urine leakage.

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is warranted. With the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted. With the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day is required, a 60 percent rating is warranted. Id.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A January 2008 VA primary care note reflects the Veteran with no urinary or bladder incontinence.

VA medical reports, dated between August 2008 and April 2010, reflect that the Veteran experiences urinary incontinence.  When the Veteran was examined by VA in August 2008, the Veteran described his urinary incontinence as occasional; elaborating that he may wear absorbent material 4 to 5 times a week.  Based on the record evidence, including lay testimony, the Board finds that a 20 percent rating is warranted for the Veteran's status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate.

As aptly noted by the record, the Veteran was assigned a 60 percent evaluation, effective from May 13, 2010, based on the evidence showing that the Veteran has been prescribed an external catheter.  As the record evidence fails to demonstrate that the Veteran required the use of an appliance, the wearing of absorbent materials that must be changed more than 4 times per day, or the wearing of absorbent materials that must be changed 2 to 4 times per day in regard to his urinary dysfunction, the Board finds it reasonable to conclude that a disability rating in excess of 20 percent, at least for the period prior to May 13, 2010, is not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not. 

In conclusion, the Board finds an initial rating in excess of 20 percent rating under Diagnostic code 7528, is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's residuals of prostate cancer is specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's status post residuals of a retropubic radical prostatectomy for adenocarcinoma of prostate symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

The Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that when entitlement to a TDIU rating is raised as an element of the adjudicatory process of the underlying disability (or disabilities) for an initial or an increased rating, it becomes a part of the claim for benefits for that underlying disability (or disabilities).  Rice v. Shinseki, 22 Vet. App. at 454-455.  In this function, the TDIU issue, as specifically raised by the Veteran and awarded by the RO in a December 2013 rating decision, was due exclusively to the service-connected PTSD, which is not the subject of either an initial or increased rating claim on appeal before the Board.  Id. at 453 (explaining that the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of the adjudication at which the issue is raised and whether or not the veteran already has a service-connected disability).  As such, the Veteran has not contended that his status post retropubic radical prostatectomy for adenocarcinoma of prostate (which is the underlying disability that is the subject of this appeal) renders him unemployable, and the evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU had neither been raised by the Veteran nor by the record in regard to the initial rating issue before the Board.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for status post retropubic radical prostatectomy for adenocarcinoma of prostate, at least for the period prior to May 13, 2010,  is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


